Citation Nr: 0732886	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of hernia surgery performed in April 1988 at the 
Department of Veterans Affairs Medical Center (VAMC) in 
Leavenworth, Kansas.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for claimed residuals of hernia 
surgery performed at a VAMC in April 1988.  


FINDINGS OF FACT

1.  The record reflects the veteran was hospitalized at a 
VAMC in Leavenworth, Kansas in April 1988 during which time, 
she underwent left inguinal hernia surgical repair.  

2.  Evidence on file does not indicate that as a result of 
the April 1988 hernia surgery, a needle or needle point was 
left in the appellant's body, or that any complications or 
chronic additional disability, generally claimed as 
neurological complications, occurred as a result of that 
treatment.  

3.  The preponderance of the competent medical evidence is 
against a finding that residuals of the April 1988 surgery, 
claimed as neurological impairment to include headaches, 
varicose veins and neurological symptomatology of the legs, 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident or fault on 
the part of the VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of hernia 
surgery performed in April 1988 at the VAMC in Leavenworth, 
Kansas, primarily claimed as neurological complications, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West Supp. 2005); 
38 C.F.R. § 3.102, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4)degree of disability; and (5) 
effective date.

In this case, in a June 2003 duty to assist letter issued 
prior to the initial decision on her claim, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete a claim for benefits under 38 
U.S.C.A. § 1151, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also advised the veteran that VA would assist her 
in obtaining all information in support of her claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
satisfies all of the notice requirements of section 5103(a).  
However, the additional notice requirements delineated by the 
Court in Dingess/Hartman were not provided for the veteran in 
this case.  The evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (holding that due process concerns 
with respect to VCAA notice must be pled with specificity).  
Moreover, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the decision 
herein denies entitlement to compensation, any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor her 
representative has argued otherwise.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).
In this case, the veteran's service medical records are on 
file, as are pertinent post-service VA and private clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  In addition, as set forth above, VA 
has obtained a medical opinion addressing the pertinent 
question in this case.  38 C.F.R. § 3.159(c)(4) (2007).  No 
addition medical opinion is necessary in this case inasmuch 
as the primary premise of the veteran's argument, to the 
effect that a needle was left in her body by VA personnel in 
conjunction with hernia surgery completed in April 1988, is 
entirely unsubstantiated; nor have any of the alleged 
residual disabilities been, in any way, etiologically related 
to that treatment.  In such circumstances, there is no duty 
to obtain an additional medical examination or opinion.  
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  There is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating the claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor her 
representative has argued otherwise.

Factual Background

In January 2003, the veteran filed a claim for VA 
compensation under the provisions of 38 U.S.C.A. § 1151, 
alleging that on-going neurological complications arose as a 
result of hernia surgery performed by VA in April 1988.

VA records dated in March 1988 indicate that the veteran 
underwent a left inguinal hernia repair in September 1986, 
and complained of a recurrence of left inguinal protrusion 
during the past 3 months.  

The file contains a consent form signed by the veteran on 
April 12, 1988, relating to surgical repair of a left 
inguinal hernia.  The enumerated risks were listed as: 
possible blood transfusion, bleeding, infection, recurrence 
of hernia, and damage to the surrounding structures.  It was 
documented that the risks and benefits of the surgery were 
discussed with the veteran.  The form indicates that the 
veteran understood those risks and benefits and elected to 
undergo the procedure.

Also on file is the April 13, 1988, report of left inguinal 
herniorrhaphy.  The report stated that a large hernia sac was 
located and was dissected, free of surrounding tissue.  The 
report indicated that repair was found to be adequate at the 
end of the procedure and the wound was then irrigated and 
closed and sterile dressing was applied.  It was reported 
that the veteran returned to the recovery room in good 
condition and had tolerated the procedure well with no 
complications.  The full operative report also indicated that 
the veteran occasionally took Aspirin for headaches and had 
undergone vein stripping in the distant past.

Daily records pertinent to the surgery dated from April 11 to 
14, 1988, do not reveal that any needle was broken and/or 
left in the veteran's body during the course of the hernia 
surgery.  The April 14, 1988, entry indicated that the 
veteran was to be discharged to home that afternoon and was 
to contact VA if she developed a fever or any sign of 
infection.  She was to be seen for follow up on April 28, 
1988.  Subsequently, the record does not reflect that the 
veteran complained of fever or any indications of infection.  

An entry dated on April 16, 1988, indicates that the veteran 
was seen with complaints of pain in the area of the left 
thigh/hip, which felt like a needle point was sticking there.  
A large red area was noted and an assessment of cellulitis of 
the left buttock was made.  The condition did not require 
hospitalization and antibiotics were prescribed.  There was 
no indication that a needle/needle point was present in any 
part of the body.

VA records dated subsequently include an October 1998 record 
which reveals that the veteran complained of nocturnal leg 
cramps and that an examination revealed multiple 
varicosities.  When seen in December 1998, the veteran 
complained of bilateral lower extremity cramps and possible 
peripheral neuropathy.  Test findings were slightly 
suggestive of peripheral neuropathy.  A November 1999 record 
indicates that parethesias of the legs had almost resolved 
with the initiation of B12 injections.  The assessments made 
at that time included vitamin B12 deficiency and chronic 
headache.  A dermatology report of February 2000 noted 
extensive varicose veins to both lower extremities.  Records 
dated in May 2000 reflect treatment for venous stasis disease 
and on-going assessments of vitamin B12 deficiency and 
chronic headaches.  The veteran also continued to be treated 
for venous insufficiency with limb swelling and for headaches 
from 2001 to 2003.  A  January 2002 record indicates that the 
veteran's headaches were assessed by a neurologist as common 
migraine type.  The headaches were diagnosed as mixed tension 
and common migraine in an August 2002 record.

The record contains a VA medical opinion dated in August 
2003.  A VA doctor reported that he had reviewed the 
veteran's hospital records dated in April 1988, during which 
time the veteran was admitted due to recurrent left inguinal 
hernia which was surgically repaired on April 13, 1988.  It 
was noted that a previous left inguinal hernia repair surgery 
had been preformed in September 1986.  The doctor opined that 
operative and progress notes contained no evidence of a 
needle being broken or lost, or of any other complications 
related to that surgery.  A second VA doctor concurred with 
this opinion in September 2003.  

Legal Analysis

In January 2003, the veteran filed a claim for VA 
compensation under the provisions of 38 U.S.C.A. § 1151.  She 
maintains that as a result of hernia surgery performed at the 
VAMC in Leavenworth, Kansas in April 1988, she sustained 
residual neurological problems specified as headaches and 
numbness and tingling in the legs as well as varicose veins.  
She specifically alleges that during the surgery, a needle 
broke in her hip, causing damage to that area to include 
neurological problems.

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

Amendments to 38 U.S.C.A. § 1151 made by Pub. L. 104-204 
require a showing that the VA treatment in question not only 
resulted in additional disability but that the proximal cause 
of such disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the VA's part in furnishing such treatment, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  The amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151, which were 
filed on or after October 1, 1997.  See VAOPGCPREC 40-97.  
The veteran filed her claim under 38 U.S.C.A. § 1151 in 
January 2003; therefore, the cited amendments to 38 U.S.C.A. 
§ 1151 apply in this case.  See 38 C.F.R. § 3.361 (effective 
September 2, 2004).

Section 3.361 of VA regulations, which governs benefits under 
38 U.S.C. 1151(a) for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, provides as follows:

(a) Claims subject to this section-(1) General.  Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise re-
adjudicate a previous claim for benefits under 38 U.S.C. 1151 
or its predecessors.  The effective date of benefits is 
subject to the provisions of § 3.400(i).  For claims received 
by VA before October 1, 1997, see 38 C.F.R. § 3.358.

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or CWT (compensated work therapy) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c) Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or CWT program must meet the 
causation requirements of paragraph (d)(3) of this section.

(1) Actual causation required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a disease or injury.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.

(3) Veteran's failure to follow medical instructions.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

(d) Establishing the proximate cause of additional disability 
or death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.

(1) Care, treatment, or examination.  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  Minor deviations from the requirements of § 17.32 
of this chapter that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

See 38 C.F.R. § 3.361 (effective September 2, 2004).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The record clearly reflects that the veteran was hospitalized 
in mid-April 1988 during which time she underwent surgical 
repair of left inguinal hernia.  Surgical and medical reports 
reveal no immediate complications or complaints arising from 
the surgery.  

The veteran's primary contention in this case is that 
neurological symptomatology arose from the April 1988 surgery 
as a result of a needle or needle tip being left in her body, 
allegedly in the left hip.  It appears that the veteran's 
justification for this claim and theory of entitlement arises 
from complaints of a feeling of a sharp needle like pain and 
redness in the area of the left hip and buttock made on April 
16, 1988, at which time an assessment of cellulitis of the 
left buttock was made.  The Board observes that in fact no 
needle or needle point was found at that time and cellulitis 
resolved with antibiotic treatment without evidence of 
recurrence or any indication of etiological relationship to 
the hernia surgery performed days earlier.  

After a careful review of the evidence of record, the Board 
finds that there is absolutely no objective evidence that a 
needle or any portion thereof broke or remained in the 
veteran's body as a result of the left inguinal hernia repair 
surgery performed on April 13, 1988.  The record contains the 
full medical, surgical and discharge reports related to that 
procedure, none of which indicate that any complications 
occurred during the surgery.  In addition, pertinent VA 
records of April 1988 were reviewed in August 2003 by a VA 
doctor who opined that there was no objective evidence in 
those records which supported the veteran's assertion.  A 
second VA medical opinion was offered in September 2003, 
concurring with the opinion offered in August 2003.  The 
record otherwise contains no evidence which otherwise 
establishes or even suggests that a needle or portion thereof 
was left in the veteran's body as a result of the April 1988 
surgery.  

The only evidence presented by the appellant to substantiate 
her contention that a needle or portion thereof was left in 
her body as a result of the April 1988 surgery is her own 
bald allegations to this effect, which are entirely 
unsubstantiated by an objective or corroborative probative 
evidence.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

Further undermining the veteran's claim is the fact that she 
did not initially file the compensation claim brought under 
the theory of 38 U.S.C.A. § 1151 with VA until 2003, almost 
15 years after the surgery was performed.  It was not until 
that time, that she made remote and unfounded allegations to 
the effect that a needle was left in her body as a result of 
that surgery.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran); Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Not only may the veteran's memory be dimmed with time, but 
self interest may play a role in the more recent statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Significantly, there is no evidence that the veteran suffers 
from any current disability related to the 1988 hernia 
surgery.  While the veteran has claimed that a needle broke 
during the procedure, as discussed, there is no objective 
evidence of record to support this assertion.  However, even 
if the needle had broken, there is no evidence of any 
permanent additional disability related to the hernia 
surgery, for that reason or any other reason.  

The veteran maintains that additional disability, generally 
described as neurological complications, and more 
specifically identified as headaches, varicose veins and 
neurological symptomatology affecting the legs, occurred as a 
result of the April 1988 hernia surgery.  However, the record 
fails to include any competent evidence which establishes or 
even suggests that an etiological relationship exists between 
these claimed residuals and VA hospital care provided in 
April 1988.  In this regard, medical records show that the 
veteran's neurological symptoms of the legs have been 
attributed to and diagnosed as vitamin B12 deficiency and 
venous stasis of the legs.  Her headaches have been diagnosed 
as mixed migraine and tension type.  

Consistent with the analogy to a service-connection claim, 
since a section 1151 claim is a claim for disability 
compensation, a veteran is not only required to establish 
some type of injury/disability due to VA medical care, but 
"must still submit sufficient evidence of a causal nexus 
between that event and his or her current disability to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998).  In this regard, both 
the underlying statute at 38 U.S.C.A. § 1151 and the 
applicable regulations in this case, specify that actual 
causation is required.  To establish causation, the competent 
evidence must show that the VA hospital care, medical or 
surgical treatment, or examination at issue resulted in the 
veteran's additional disability.  Merely showing that a 
veteran received VA care, treatment, or examination at some 
point, and that the veteran now has a disability, does not 
establish a causal relationship between the two.  See 
38 C.F.R. §3.361(c)(1) (2007).

Following a review of the totality of the evidence, the Board 
concludes that the additional disability claimed by the 
veteran generally as neurological problems, was not caused by 
medical treatment furnished by VA in April 1988, at which 
time surgical repair of left inguinal hernia was performed.  
Moreover, the record is entirely negative for any competent 
evidence which in any way establishes that a needle or 
portion thereof, was left in the veteran's body coincident 
with that surgery, as alleged by the veteran.   In addition, 
the Board also points out that the record contains no 
competent evidence, or even a mere suggestion, that VA 
treatment provided in April 1988 involved carelessness, 
negligence, a lack of proper skill, error in judgment, or any 
similar instance of fault on VA's part.  Furthermore, there 
is no probative evidence indicative of an unforeseen event 
coincident with that treatment.

Absent evidence of an additional disability caused by the 
April 1988 VA treatment, entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 cannot be granted.  As the 
preponderance of the evidence is against the veteran's claim, 
the reasonable doubt/benefit-of-the-doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of hernia surgery performed in April 1988 at the 
VAMC in Leavenworth, Kansas, generally claimed as 
neurological problems, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


